Citation Nr: 1241693	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination of the spine in December 2009.  According to the VA examiner, the Veteran's low back problems began while he was in service.  However, the examiner went on to state in the same opinion that the Veteran's work-related injuries and the surgical intervention they required were the likely cause of his current low back symptomatology.  This opinion is inadequate.  While the examiner did note an in-service back disability, he went on to suggest that the Veteran had no current symptomatology because of this disability.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  The Veteran should be scheduled for a new VA examination so that an opinion can be provided as to whether any of the Veteran's current symptoms manifested during, or as a result of, active military service.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In addition, regarding the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the November 2009 VA audiometric examination report is inadequate.  The examiner simply noted that the Veteran had right middle ear pathology, and as such, any results obtained could not be used for rating purposes.  The Veteran was advised to seek medical consultation.  In an addendum, the examiner noted that the Veteran first noticed hearing loss about 10 years earlier and that he also suffered from tinnitus of unknown onset and etiology.  The VA audiologist failed to provide an opinion as to the etiology of either of these conditions or the Veteran's right middle ear pathology.  As already noted, when VA undertakes to provide an examination, it must ensure that said examination in adequate.  Id.  Therefore, the Veteran must be scheduled for a new audiometric examination in which an opinion that is supported by a complete rationale and a thorough discussion of the evidence of record is provided.  

In addition, the evidence of record consists of Social Security Administration (SSA) records dated from 2001 and earlier and VA examination reports.  The Veteran should be contacted and asked to identify all facilities and/or medical providers in which he has received treatment for his claimed disabilities since his separation from active duty.  All necessary steps should be taken to obtain copies of these treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any treatment providers for which he has received medical treatment for his claimed disabilities since separation from active duty.  If the Veteran identifies any treatment providers, then after securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should then be scheduled for a VA examination before an appropriate specialist regarding the etiology of his claimed low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination.  The VA examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely as not that the Veteran suffers from any disability of the back that manifested during, or as a result of, active military service.  

If it is determined that the Veteran had a chronic back disability during active service, the examiner should opine as to whether the Veteran has any current symptomatology associated with his in-service back disability.  The examiner should also opine as to whether the Veteran's current back disability(s) represents an aggravation of his in-service back disability, or, whether his current disability(s) is a wholly separate condition unrelated to military service.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be provided for all opinions offered and the Veteran's lay statements provided in association with this claim must be fully considered and discussed.  

3.  The Veteran should also be scheduled for a VA audiometric examination regarding the etiology of his bilateral hearing loss and tinnitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in association with this examination.  The VA examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely as not that the Veteran:

(a) suffers from bilateral hearing loss that manifested during, or as a result of, active military service; 

(b) suffers from any disability of the ears, including middle ear pathology, that manifested during, or as a result of, active military service; or

(c) suffers from tinnitus that manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the Veteran's lay statements provided in association with this claim must be fully considered and discussed.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the veteran's symptoms remained constant throughout the course of the period of the appeal, and as such, staged ratings are not warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


